MEMORANDUM **
Carlos Manuel Pacheco-Camacho appeals his guilty-plea conviction and 70-month sentence for one count of unlawful reentry into the United States by a deported alien, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Pacheco-Camacho has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Pacheco-Camacho has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
We REMAND to the district court with directions to correct the judgment to exclude the reference to 8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000).
AFFIRMED in part and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.